Citation Nr: 0926974	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a left distal femur fracture 
with limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1971 
and from April 1976 to April 1978.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In a December 
1999 rating decision, the RO denied the Veteran's claim for 
an increased evaluation for his service-connected residuals 
of a left femur fracture with limitation of motion of the 
left knee, and in an October 2000 rating decision, the 
Veteran was denied service connection for PTSD. 

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The issue of entitlement to a disability rating in excess of 
20 percent for the residuals of a left distal femur fracture 
with limitation of motion of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence shows that the Veteran has an 
acquired psychiatric disorder, characterized as a mood 
disorder not otherwise specified, with anxious and depressive 
features, which is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an 
acquired psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal regarding the Veteran's 
claim seeking entitlement to service connection for an 
acquired psychiatric disorder.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Veteran has contended that he has PTSD as a result of 
several stressors which occurred while he was on active duty.  

In conjunction with his service connection claim for PTSD, 
the Veteran provided several stressor statements, including 
that he was stationed aboard the USS Oklahoma in the late 
part of 1968.  He was with a fellow shipmate on the deck when 
they witnessed a man who was a prisoner on the ship break 
free from his guard and jump over the edge of the ship, 
committing suicide.  He also indicated that, when he was 
aboard the USS Gurke, he was manning the gunline and the 
waves were high and swept over the top of the ship, breaking 
both of his legs.  He indicated that he thought he was going 
to be swept over the edge.  The Board notes that the Veteran 
has submitted lay statements from family members and fellow 
service members corroborating these events.  

VA medical records dated from 1999 to 2002 reflect diagnoses 
of PTSD and major depressive disorder.  An April 2000 VA 
examination report shows that the Veteran was diagnosed with 
alcohol abuse.  A December 2002 VA examination report shows 
that the Veteran reported two stressful events while in 
service which left him with some feelings of guilt.  The 
examiner noted that the Veteran did not fulfill the criteria 
for a diagnosis of PTSD, as he did not demonstrate an array 
of other symptoms which would be necessary for this 
diagnosis.  However, the examiner noted that the Veteran did 
demonstrate a chronic decreased mood, along with insomnia and 
feelings of guilt, which could indicate a low sense of self.  
It was not clear that his mild depression had been persistent 
on a regular basis for at least two years.  For this reason, 
the examiner indicated that it was not clear that the Veteran 
fulfilled the diagnosis of dysthymic disorder.  The examiner 
noted that the most appropriate diagnosis was depressive 
disorder, not otherwise specified.   

VA medical records from 2003 through 2004 show that the 
Veteran was diagnosed with PTSD, depression and anxiety.

An October 2007 VA examination report shows that the Veteran 
reported the stressors noted above.  Upon examination, the 
Veteran indicated that he felt withdrawn and isolated and 
that he had sleep disturbances and decreased focus and 
concentration.  The Veteran reported ongoing symptoms of 
anxiety and depression and that there had been no remissions 
over the previous year.  He had not experienced any trauma 
since the military.  The examiner diagnosed mood disorder, 
not otherwise specified, with anxious and depressive 
features, and opined that it was as likely as not more than 
50 percent probability that this condition is associated with 
military service. The examiner noted that the Veteran did 
report several stressor events during military service with 
intrusive memories, some avoidance and sleep disturbance 
associated with anxiety related to these memories and 
incidents.  While the Veteran did not report persistent re-
experiencing of traumatic events, persistent symptoms of 
increased startle and arousal and persistent dreams and 
numbing he did report experiencing these symptoms on an 
intermittent and variable basis.  Therefore, a diagnosis of 
PTSD could not be given due to that fact that frequency, 
severity and duration were not met.

The Board notes that, pursuant to the November 2004 remand, 
the RO confirmed that, while the Veteran was stationed on the 
USS Oklahoma, a man jumped over the edge of the ship.  In 
addition, the Veteran was service-connected for injuries to 
both legs as a result of falling while on the deck of the 
ship.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Resolving all doubt in favor of the Veteran, the Board finds 
that the evidence of record meets the elements for service 
connection for an acquired psychiatric disorder.  The Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a 
calm to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  The 
Board has analyzed the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.

The December 2002 VA examination report shows that the 
Veteran reported two stressful events while in service which 
left him with some feelings of guilt and that the Veteran was 
diagnosed with depressive disorder, not otherwise specified.   
The October 2007 VA examiner diagnosed mood disorder, not 
otherwise specified, with anxious and depressive features, 
and opined that the it was as likely as not more than 50 
percent probability that this condition is associated with 
military service. The examiner noted the stressor events, two 
of which are corroborated, and opined that the Veteran had 
anxiety related to these memories and incidents.  While the 
examiner did not diagnose PTSD, pursuant to the holding in 
Clemons, service connection for a mood disorder with anxiety 
and depressive features is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include a mood disorder with anxiety and depressive features, 
is granted.



REMAND

As an initial matter, in terms of the Veteran's claim for an 
increased rating for his left knee disorder, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008)

In May 2005, the Veteran underwent a total knee replacement 
of his left knee.  The examiner noted that the Veteran had a 
left knee injury in service and that he had posttraumatic 
arthritis which led to the need for this surgery.  Because 
the issue of a total right knee replacement due to 
posttraumatic arthritis is inextricably intertwined with the 
staged ratings to be assigned to the left knee, the Board 
assumes jurisdiction over this issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
'inextricably intertwined' when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008), for one 
year following implantation of a knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.

Before adjudicating the issue of a disability rating in 
excess of 20 percent for the residuals of a left distal femur 
fracture with limitation of motion of the left knee, the AOJ 
must consider the issue of whether a 100 percent rating for 
one year, following the total knee replacement, is assignable 
for the service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra.  The claims file must 
include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should consider applying 
Diagnostic Code 5055 (2008), including 
whether a 100 percent rating for one 
year, following the total knee 
replacement and rate the Veteran's left 
knee disability on the residuals with a 
minimum rating of 30 percent.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
increased rating claim.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


